DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 09, 2022 have been fully considered but they are not persuasive.
     With respect to claims 1 and 10-14, applicant argues that Maeda teaching the toner saving is based on the type of image data and any conversion is executed by the image forming apparatus itself. Examiner disagrees with applicant’s argument because the claims does not specifically toner saving is not based on the type of image date. In addition, Maeda teaches that any conversion does not necessary to be executed by the image forming apparatus itself (Fig.10, item 100). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to perform any conversion associated with the toner saving in a computer system because any conversion associated with the toner saving is either being performed in a printer or in a computer system and performing any conversion associated with the toner saving in a computer system (Fig.3 and Fig.10 in Maeda) and performing any conversion associated with the toner saving in a computer system will allow any conversion associated with the toner saving to be executed more effectively since a computer system is more powerful than a printer in general so that the toner to be saved more effectively. 
     With respect to claims 2-9, Examiner disagrees with applicant’s argument for the same reason as discussed in claim 1 above.
Response to Amendment
The amendment to the claims received on March 09, 2022 has been entered.
The amendment of claim 5 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’459 (US 2020/0012459) and further in view of Maeda’637 (US 2017/0031637), Kuno’083 (US 2011/0222083).
     With respect to claim 1, Yamazaki’459 teaches a non-transitory computer readable medium storing a program (Fig.2B, item 203) causing a computer installed an information processing device (Fig.1, item 101) to execute a process for supporting a printer 5connected to the information processing device, the process comprising: 
     in a case where a print instruction causing the printer to print an image is sent to a general-purpose print program pre-installed [regarding to the print data generating software 202 shown in Fig.2B] in an operating system of the information processing device, and in a job based on the print instruction [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing. The generated data is considered to include the print instruction], 
     10acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general-purpose print program [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing];      
     outputting print data so that the print data is transmitted from the information processing device to the printer [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing (paragraph 69)] .  
     Yamazaki’459 does not teach a saving mode for reducing a usage amount of a colorant is selected; performing an adjustment for reducing a usage amount of colorant for the acquired intermediate image data; rasterizing the intermediate image data adjusted in the adjustment.
     Maeda’637 teaches a saving mode for reducing a usage amount of a colorant is selected (Fig.5, item 86); 
     performing an adjustment for reducing a usage amount of colorant for the acquired intermediate image data [when the toner save option (Fig.5, item 86) is being selected and the printer button (Fig.5, item 88) is being activated, an adjustment for reducing a usage amount of colorant for the acquired intermediate image data is considered being performed by the combination of modality (Fig.10, item 200) and the host device (Fig.10, item 100)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki’459 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job and to perform any conversion associated with the toner saving in a computer system because any conversion associated with the toner saving is either being performed in a printer or in a computer system and performing any conversion associated with the toner saving in a computer system (Fig.3 and Fig.10 in Maeda) and performing any conversion associated with the toner saving in a computer system will allow any conversion associated with the toner saving to be executed more effectively since a computer system is more powerful than a printer in general so that the toner to be saved more effectively.
     The combination of Yamazaki’459 and Maeda’637 does not teach rasterizing the intermediate image data adjusted in the adjustment, outputting print data which is generated by rasterizing the intermediate 15image data so that the print data is transmitted from the information processing device to the printer.
     Kuno’083 teaches rasterizing the intermediate image data adjusted in the adjustment (Fig.8).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Maeda’637 according to the teaching of Kuno’083 to rasterize the print jobs need to be performed the toner saving in the computer before transmitting to the printer for printing (rasterizing the intermediate image data adjusted in the adjustment, outputting print data which is generated by rasterizing the intermediate 15image data so that the print data is transmitted from the information processing device to the printer) because this will allow the print jobs to be executed by the printer more effectively.
     With respect to claim 2, which further limits claim 1, the combination of Yamazaki’459 and Maeda’637 does not wherein the process further comprises generating the print data based on the intermediate image data 20adjusted in the adjustment.  
     Kuno’083 teaches generating the print data based on the intermediate image data 20adjusted in the adjustment (Fig.8).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Maeda’637 according to the teaching of Kuno’083 to rasterize the print jobs need to be performed the toner saving in the computer and then generate print data to transmit to the printer for printing because this will allow the print jobs to be executed by the printer more effectively.
     With respect to claim 3, which further limits claim 2, the combination of Yamazaki’459, Maeda’637 and Kuno’083 wherein in the generating, the print data in which the usage amount of the colorant is reduced is generated based on the intermediate image data adjusted in the adjustment.  
     Since Maeda’637 has suggested to configure a print job to be printed with toner save (Fig.5, item 86) and Kuno’083 has suggested to rasterize the image data and then to generate print data to be printed by a printer (Fig.8), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to rasterize the image data associated with the print job having the toner saving configuration and then to generate the print data to be transmitted to the printer for printing according to the rasterized image data (wherein in the generating, the print data in which the usage amount of the colorant is reduced is generated based on the intermediate image data adjusted in the adjustment) because this will allow the print job to be printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Maeda’637 and Kuno’083 to rasterize the image data associated with the print job having the toner saving configuration and then to generate the print data to be transmitted to the printer for printing according to the rasterized image data (wherein in the generating, the print data in which the usage amount of the colorant is reduced is generated based on the intermediate image data adjusted in the adjustment) because this will allow the print job to be printed more effectively
     With respect to claim 4, which further limits claim 1, the combination of Yamazaki’459, Maeda’637 and Kuno’083 does not teach wherein in the transmitting of the print data by the information processing device, the information processing device is caused to transmit the print data generated by the general-purpose print program based on the intermediate image data adjusted in the adjustment is transmitted to the printer.
     Since, Yamazaki’459 teaches that the preview unit (Fig.2B, item 206) in the integrated extension application (Fig.2B, item 203) receives the generated print data from the print data generating software (Fig.2B, item 202) (the general-purpose print program) and then transmits it to the printing apparatus (Fig.2B, item 102) for printing (Fig.2B) and Kuno’083 has suggested to rasterize the image data and then to generate print data to be printed by a printer (Fig.8), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to rasterize the image data associated with the print job having the toner saving configuration by the print data generating software (Fig.2B, item 202 in Yamazaki’459) (the general-purpose print program) and then to transmit the generated rasterized image data to the preview unit (Fig.2B, item 206 in Yamazaki’459) so that the preview unit (Fig.2B, item 206 in Yamazaki’459) to received rasterized image data to the printing apparatus (Fig.2B, item 10 in Yamazaki’459) for printing because this will allow the print job to be printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Maeda’637 and Kuno’083 to rasterize the image data associated with the print job having the toner saving configuration by the print data generating software (Fig.2B, item 202 in Yamazaki’459) (the general-purpose print program) and then to transmit the generated rasterized image data to the preview unit (Fig.2B, item 206 in Yamazaki’459) so that the preview unit (Fig.2B, item 206 in Yamazaki’459) to received rasterized image data to the printing apparatus (Fig.2B, item 10 in Yamazaki’459) for printing because this will allow the print job to be printed more effectively.
     With respect to claim 5, which further limits claim 1, Yamazaki’459 does not teach wherein the process further comprise: in response to a request from an application program installed in the information 18 processing device, receiving selection information on whether or not the saving mode is selected via a user interface of the information processing device; and passing the received selection information to the application program as a response to the request, 5the selection information is included in the print instruction sent from the application program, and the computer executes the acquiring and the adjustment in a case where, when receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected.  
     Maeda’637 teaches wherein the process further comprise: in response to a request from an application program installed in the information 18 processing device, receiving selection information on whether or not the saving mode is selected via a user interface of the information processing device (Fig.5, item 86); and 
     passing the received selection information to the application program as a response to the request [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. As a result, the received selection information to the application program as a response to the request considered being passed in order to instruct a printer to process the job with the toner save setting], 
     5the selection information is included in the print instruction sent from the application program [as shown in Fig.5, the toner save 86 setting for a print operation is being designated with other print settings], and 
     the computer execute the acquiring and the adjustment in a case where, when receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. Therefore, the computer is considered to executes the acquiring and the adjustment in a case where, when receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected in order to instruct a printer to process the job with the toner save setting]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Kuno’083 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
    With respect to claim 6, which further limits claim 1, Yamazaki’459 does not teach wherein the process further comprises: in response to a request from an application program installed in the information processing device, passing an input request of selection information on whether or not the 15saving mode is selected to the application program, when the input request is received by the application program, the application program receives the selection information via a user interface of the information processing device and includes the selection information in the print instruction, the computer executes the acquiring and the adjustment in a case where when 20receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected.  
     Maeda’637 teach wherein the process further comprises: in response to a request from an application program installed in the information processing device, passing an input request of selection information on whether or not the 15saving mode is selected to the application program [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. As a result, an input request of selection information on whether or not the 15saving mode is selected to the application program considered being passed in response to a request from an application program installed in the information processing device in order to instruct a printer to process the job with the toner save setting], 
     when the input request is received by the application program, the application program receives the selection information via a user interface of the information processing device and includes the selection information in the print instruction [as shown in Fig.5, the toner save 86 setting for a print operation is being designated], 
     the computer executes the acquiring and the adjustment in a case where when 20receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. Therefore, the computer is considered to execute the acquiring and the adjustment in a case where, when receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected in order to instruct a printer to process the job with the toner save setting]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Kuno’083 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
     With respect to claim 7, which further limits claim 1, Yamazaki’459 does not teach wherein the process further comprises: 25receiving selection information on whether or not the saving mode is selected via a user interface of the information processing device; and storing the selection information received in the receiving in a memory of the information processing device, and the computer execute the acquiring and the adjustment in a case where when 30receiving the print instruction, the selection information indicating that the saving mode is selected is stored in the memory.  
     Maeda’637 teaches wherein the process further comprises: 25receiving selection information on whether or not the saving mode is selected via a user interface of the information processing device [as shown in Fig.5, the toner save 86 setting for a print operation is being designated]; and 
     storing the selection information received in the receiving in a memory of the information processing device [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. As a result, the selected the toner save 86 setting is considered being stored either temporary or permanently in order to instruct the print job to be printed with toner saving], and 
     the computer execute the acquiring and the adjustment in a case where when 30receiving the print instruction, the selection information indicating that the saving mode is selected is stored in the memory [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. As a result, the computer is considered to execute the acquiring and the adjustment in a case where when 30receiving the print instruction in order to instruct a printer to process the job with the toner save setting]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Kuno’083 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
     With respect to claim 8, which further limits claim 1, Yamazaki’459 does not teach wherein in the19 transmitting of the print data by the information processing device, the print data transmitted to the printer is accompanied with a command of an instruction for saving the colorant.
     Maeda’637 teaches wherein in the19 transmitting of the print data by the information processing device, the print data transmitted to the printer is accompanied with a command of an instruction for saving the colorant [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. When the “PRINT” button (Fig.5, item 88) is being activated, 19the print data is considered being transmitted by the information processing device and the print data transmitted to the printer is accompanied with a command of an instruction for saving the colorant in order to instruct a printer to process the job with the toner save setting]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Kuno’083 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
     With respect to claim 10, Yamazaki’459 teaches a non-transitory computer readable medium storing a program (Fig.2B, item 203) causing a computer 10installed in an information processing device (Fig.1, item 101)  to execute a process for supporting a printer connected to the information processing device, the process comprising: 
     in a case where a print instruction causing the printer to print an image is sent to a general-purpose print program pre-installed in an operating system of the information processing device [regarding to the print data generating software 202 shown in Fig.2B], and in a job based on the print instruction [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing. The generated data is considered to include the print instruction],
     acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general-purpose print program [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing (paragraph 69)].  
     Yamazaki’459 does not teach a saving mode for reducing a 15usage amount of a colorant is selected, generating adjusted print data which is generated by rasterizing intermediate image data corresponding to the image to be printed according to the print instruction and in which the usage amount of the colorant is reduced, rasterizing the intermediate image data adjusted in the adjustment.
     Maeda’637 teaches a saving mode for reducing a usage amount of a colorant is selected (Fig.5, item 86); 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki’459 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
     The combination of Yamazaki’459 and Maeda’637 does not generating adjusted print data which is generated by rasterizing intermediate image data corresponding to the image to be printed according to the print instruction and in which the usage amount of the colorant is reduced.
     Kuno’083 teaches rasterizing the intermediate image data adjusted in the adjustment (Fig.8).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Maeda’637 according to the teaching of Kuno’083 to rasterize the print jobs need to be performed the toner saving in the computer and to transmit the rasterized print data to a printer so that printer prints the job with less toner (generating adjusted print data which is generated by rasterizing intermediate image data corresponding to the image to be printed according to the print instruction and in which the usage amount of the colorant is reduced, outputting the adjusted print data generated in the generating so that the adjusted print data is transmitted from the information processing device to the printer) because this will allow the print jobs to be executed by the printer more effectively.
     With respect to claim 11, Yamazaki’459 teaches an information processing device (Fig.1, item 101) comprising a computer, 
     wherein an operating system of the information processing device includes a general-purpose print program [regarding to the print data generating software 202 shown in Fig.2B] that is a pre-installed program, 
     25a support program available [regarding to the integrated extension application 203  shown in Fig.2B] for printing using a printer (Fig.2B, item 102) connected to the information processing device is installed in the information processing device (Fig.2B), and 
     the computer executes: in a case where a print instruction causing the printer to print an image is output to the general-purpose print program [regarding to the print data generating software 202 shown in Fig.2B], and in a job based on the print instruction (Fig.2B), 
     outputting print data which is generated by rasterizing the intermediate 15image data so that the print data is transmitted from the information processing device to the printer [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing (paragraph 69)] .  
     Yamazaki’459 does not teach a saving mode 30for reducing usage amount of a colorant is selected, an intermediate adjustment process of acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general- purpose print program and performing an adjustment for reducing the usage amount of the20 colorant for the acquired intermediate image data; and rasterizing the intermediate image data adjusted in the adjustment.
     Maeda’637 teaches a saving mode for reducing a usage amount of a colorant is selected (Fig.5, item 86);
     an intermediate adjustment process of acquiring image data corresponding to the image to be printed according to the print instruction from the program and performing an adjustment for reducing the usage amount of the20 colorant for the acquired image data [when the toner save option (Fig.5, item 86) is being selected and the printer button (Fig.5, item 88) is being activated, an adjustment for reducing a usage amount of colorant for the acquired intermediate image data is considered being perform];
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki’459 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
     The combination of Yamazaki’459 and Maeda’637 does not teach an intermediate adjustment process of acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general- purpose print program and performing an adjustment for reducing the usage amount of the20 colorant for the acquired intermediate image data; and rasterizing the intermediate image data adjusted in the adjustment, rasterizing the intermediate image data adjusted in the adjustment.
     Kuno’083 teaches rasterizing the intermediate image data adjusted in the adjustment (Fig.8).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Maeda’637 according to the teaching of Kuno’083 to rasterize the print jobs need to be performed the toner saving in the computer before transmitting to the printer for printing because this will allow the print jobs to be executed by the printer more effectively.
     The combination of Yamazaki’459, Kuno’083 and Maeda’637 does not teach an intermediate adjustment process of acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general- purpose print program and performing an adjustment for reducing the usage amount of the20 colorant for the acquired intermediate image data
     Since Yamazaki’459 has suggested the integrated extension application (Fig.2B, item 203) including a print setting screen extension unit (Fig.2B, item 204) to enable a user to set desired print settings and print data generating software generate the print data according to the print settings to be printed by the printer (Fig.2B, item 102), Maeda’637 teaches that a print setting screen includes the toner save option to set a print job to be printed with less toner (Fig.5, item 86), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable a print setting screen extension unit (Fig.2B, item 204 in Yamazaki’459) to provide a print setting having the toner save option and to have the print data generating software (Fig.2B, item 202 in Yamazaki’459) to perform an adjustment for reducing the usage amount of the20 colorant for the acquired image data to generate print data to be printed by the printer (Fig.2B, item 102 in Yamazaki’459) (an intermediate adjustment process of acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general- purpose print program and performing an adjustment for reducing the usage amount of the20 colorant for the acquired intermediate image data) because this will allow the print jobs to be executed by the printer more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Kuno’083 and Maeda’637 to provide a print setting having the toner save option and to have the print data generating software (Fig.2B, item 202 in Yamazaki’459) to perform an adjustment for reducing the usage amount of the20 colorant for the acquired image data to generate print data to be printed by the printer (Fig.2B, item 102 in Yamazaki’459) (an intermediate adjustment process of acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general- purpose print program and performing an adjustment for reducing the usage amount of the20 colorant for the acquired intermediate image data) because this will allow the print jobs to be executed by the printer more effectively.
     With respect to claim 12, Yamazaki’459 teaches an information processing device (Fig.1, item 101) comprising a computer, 
     wherein an operating system of the information processing device includes a general-purpose print program [regarding to the print data generating software 202 shown in Fig.2B] that is a pre-installed program, 
     a support program [regarding to the integrated extension application 203  shown in Fig.2B] available for printing using a printer (Fig.2B, item 102) connected to the information 10processing device is installed in the information processing device (Fig.2B), and 
     the computer executes: in a case where a print instruction causing the printer to print an image is output to the general-purpose print program [regarding to the print data generating software 202 shown in Fig.2B], and in a job based on the print instruction [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing. The generated data is considered to include the print instruction], 
     an output processing in which the support program causes the information processing device to transmit the print data generated by to 20the printer [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing (paragraph 69)].  
     Yamazaki’459 does not teach a saving mode for reducing a usage amount of a colorant is selected, an adjustment generation process of generating print data which is generated by rasterizing intermediate image data corresponding to the image to be printed according to the print instruction and in which the usage amount of the colorant is reduced; an output processing in which the support program causes the information processing device to transmit the print data generated by the adjustment generation process to 20the printer.  
     Maeda’637 teaches a saving mode for reducing a usage amount of a colorant is selected (Fig.5, item 86); 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki’459 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
     The combination of Yamazaki’459 and Maeda’637 does not teach an adjustment generation process of generating print data which is generated by rasterizing intermediate image data corresponding to the image to be printed according to the print instruction and in which the usage amount of the colorant is reduced; an output processing in which the support program causes the information processing device to transmit the print data generated by the adjustment generation process to 20the printer.  .
     Kuno’083 teaches rasterizing the intermediate image data adjusted in the adjustment (Fig.8).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Maeda’637 according to the teaching of Kuno’083 to rasterize the print jobs need to be performed the toner saving in the computer before transmitting to the printer for printing (an output processing in which the support program causes the information processing device to transmit the print data generated by the adjustment generation process to 20the printer) because this will allow the print jobs to be executed by the printer more effectively.
     The combination of Yamazaki’459, Maeda’637 and Kuno’083 does no teach an adjustment generation process of generating print data which is generated by rasterizing intermediate image data corresponding to the image to be printed according to the print instruction and in which the usage amount of the colorant is reduced.
     Since Yamazaki’459 has suggested the integrated extension application (Fig.2B, item 203) including a print setting screen extension unit (Fig.2B, item 204) to enable a user to set desired print settings and print data generating software generate the print data according to the print settings to be printed by the printer (Fig.2B, item 102), Maeda’637 teaches that a print setting screen includes the toner save option to set a print job to be printed with less toner (Fig.5, item 86) and Kuno’083 teaches rasterizing the intermediate image data adjusted in the adjustment (Fig.8), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable a print setting screen extension unit (Fig.2B, item 204 in Yamazaki’459) to provide a print setting having the toner save option and to have the print data generating software (Fig.2B, item 202 in Yamazaki’459) to perform an adjustment for reducing the usage amount of the20 colorant for the acquired image data to generate print data to be printed by the printer using the rasterizing processing (Fig.2B, item 102 in Yamazaki’459) (an adjustment generation process of generating print data which is generated by rasterizing intermediate image data corresponding to the image to be printed according to the print instruction and in which the usage amount of the colorant is reduced) because this will allow the print jobs to be executed by the printer more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Kuno’083 and Maeda’637 to provide a print setting having the toner save option and to have the print data generating software (Fig.2B, item 202 in Yamazaki’459) to perform an adjustment for reducing the usage amount of the20 colorant for the acquired image data to generate print data to be printed by the printer (Fig.2B, item 102 in Yamazaki’459) (an intermediate adjustment process of acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general- purpose print program and performing an adjustment for reducing the usage amount of the20 colorant for the acquired intermediate image data) because this will allow the print jobs to be executed by the printer more effectively.
     With respect to claim 13, it is a method claim that claims how the information processing device of claim 11 to perform printing with toner saving.  Claim 13 is obvious in view of Yamazaki’459, Kuno’083 and Maeda’637 because the claimed combination operates at the same manner as described in the rejected claim 11. In addition, the reference has disclosed a printing system to delete the unwanted rule line data, the process (method) to delete the unwanted rule line data is inherent disclosed to be performed by a processor in the printing system when the printing system performs the operation to delete the unwanted rule line data
     With respect to claim 14, it is a method claim that claims how the information processing device of claim 12 to perform printing with toner saving.  Claim 14 is obvious in view of Yamazaki’459, Kuno’083 and Maeda’637 because the claimed combination operates at the same manner as described in the rejected claim 12. In addition, the reference has disclosed a printing system to delete the unwanted rule line data, the process (method) to delete the unwanted rule line data is inherent disclosed to be performed by a processor in the printing system when the printing system performs the operation to delete the unwanted rule line data
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’459 (US 2020/0012459), Maeda’637 (US 2017/0031637), Kuno’083 (US 2011/0222083) and further in view of Tsutsumi’631 (US 2011/0157631)
     With respect to claim 9, which further limits claim 8, the combination of Yamazaki’459, Maeda’637 and Kuno’083 does not teach wherein in the 5transmitting of the print data by the information processing device, whether or not to transmit the command to the printer is determined according to a model of the printer which is a destination of the print data.  
     Tsutsumi’631 teaches wherein in the 5transmitting of the print data by the information processing device, whether or not to transmit the command to the printer is determined according to a model of the printer which is a destination of the print data (paragraphs 124 and 125).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Maeda’637 and Kuno’083 according to the teaching of Tsutsumi’631 to determine if the designated printer has ability to process the job because this will allow print job to be processed more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Ito’071 (US 2017/0290071) discloses an information processing apparatus includes a first communication unit configured to perform communication with a communication apparatus by a first communication method, and a second communication unit configured to perform communication with the communication apparatus by a second communication method different from the first communication method.
Conclusion
     THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674